Case 4:19-cv-03094 Document 1-5 Filed on 08/19/19 in TXSD Page 1 of 2




               EXHIBIT E
Office of Harris County District Clerk - Marilyn Burgess
                         Case 4:19-cv-03094 Document 1-5 Filed on 08/19/19 in TXSD Page 2 of 2
   HCDistrictclerk.com                     DUNCAN LITIGATION INVESTMENTS LLC vs. BAKER                          8/19/2019
                                           DONELSON BEARMAN CALDWELL & BERKOWITZ A
                                           PROFESSIONAL
                                           Cause: 201951949 CDI: 7  Court: 281

   DOCUMENTS
   Number              Document                                                              Post Date              Pgs
                                                                                             Jdgm
   86511947            Return of Service                                                           08/06/2019       3

   86400799            PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                    07/30/2019       5

    ·> 86400800        Request for issuance of service                                             07/30/2019       1




https://www.hcdistrictclerk.com/...ZDNGhdLXgADafLxHJsPsmX5dRIWmkbtTTfwykX4nggLDtQXdjGfXXiu4kYoDI9kZO2tIFVZQ/qg==[8/19/2019 9:12:59 AM]
